DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        FLORENCIA SALDANA,
                             Appellant,

                                    v.

    AMERICAN ENGINEERING & DEVELOPMENT CORPORATION,
                        Appellee.

                               No. 4D21-32

                         [November 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502018CA008691XXXXMB.

   W. Aaron Daniel, Elliot B. Kula, and William D. Mueller of Kula &
Associates, P.A., Miami, and Joseph J. Rinaldi, Jr., David W. Brill, and
Zackary D. Slankard of Brill & Rinaldi, The Law Firm, Weston, for
appellant.

  Diane H. Tutt of Conroy Simberg, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.